1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      JEFFERY S. STEVENS,                               Case No. 2:19-cv-00949-KJD-VCF
5
         Petitioner,
6                                                       ORDER DENYING
             v.                                         APPLICATION TO PROCEED
7                                                       IN FORMA PAUPERIS
                                                        (ECF No. 1)
8     JERRY HOWELL, et al.,
9        Respondents.
10

11

12          The petitioner in this habeas corpus action, Jeffery S. Stevens, has submitted an
13   application to proceed in forma pauperis (ECF No. 1), a petition for writ of habeas corpus
14   pursuant to 28 U.S.C. § 2254 (ECF No. 1-1), and a motion for appointment of counsel
15   (ECF No. 2). In light of the information provided in the application to proceed in forma
16   pauperis, the Court finds that Stevens is able to pay the $5 filing fee.
17          IT IS THEREFORE ORDERED that Petitioner’s Application to Proceed in Forma
18   Pauperis (ECF No. 1) is DENIED. Petitioner will have 45 days from the date that this order
19   is entered to have the filing fee of five dollars ($5) sent to the Clerk of the Court. Failure
20   to comply with this order will result in dismissal of this action.
21          IT IS FURTHER ORDERED that the Clerk of the Court shall send petitioner two
22   copies of this order. Petitioner is ordered to make the necessary arrangements to have
23   one copy of this order attached to the check sent to the Court in payment of the filing fee.
24
                                    June
                       6th day of ______________________,
25          DATED THIS ___                                2019.
26

27
                                                          KENT J. DAWSON,
28                                                        UNITED STATES DISTRICT JUDGE
                                                    1
